                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                               1:18-cv-00003-RJC

MARY CATHERINE JACKSON,                              )
                                                     )
              Plaintiff,                             )
                                                     )
                v.                                   )
                                                     )             ORDER
ANDREW SAUL, Commissioner of Social                  )
Security,                                            )
                                                     )
              Defendant.                             )
                                                     )

       Upon stipulation of the parties, IT IS HEREBY ORDERED that Defendant

shall pay Plaintiff $3,550.00 in attorney’s fees in full satisfaction of all claims arising

under the Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is

not subject to the Treasury Offset Program, payment shall be made by check payable

to Plaintiff’s counsel, Christopher S. Stepp, and mailed to his office at 112 South Main

Street, Hendersonville, North Carolina 28792, in accordance with Plaintiff’s

assignment to her attorney of her right to payment of attorney’s fees under the Equal

Access to Justice Act.




                             Signed: February 21, 2020
